     Case 2:19-cv-05078-ODW-JC Document 39 Filed 04/18/21 Page 1 of 2 Page ID #:757




1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12
      CLIFFORD MERLO, an individual,              No. 2:19-cv-5078-ODW-JC
13
                 Plaintiff,                       MODIFIED
14                                                PROTECTIVE ORDER
                        v.
15
      ROBERT L. WILKIE, Secretary of
16    Veteran Affairs, U.S. Department of         Honorable Jacqueline Chooljian
      Veteran Affairs,                            United States Magistrate Judge
17
                 Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                              1
     Case 2:19-cv-05078-ODW-JC Document 39 Filed 04/18/21 Page 2 of 2 Page ID #:758




1                                               ORDER
2           The Court, having read and considered the parties’ Stipulation for Protective
3     Order, and for the reasons stated in the Stipulation as well as for good cause shown,
4           IT IS HEREBY ORDERED that Protected Material, as defined in the Stipulation,
5     may be disclosed by the parties and used pursuant to and in accordance with the
6     Stipulation with the following modifications:
7               1. Paragraph 5 is modified to add subparagraph (e) as follows: “The Court
8     and court personnel subject to the other provisions of the Stipulation.”
9               2. Paragraph 7 is modified to read as follows: “Plaintiff may not lodge or file
10    documents, pleadings, transcripts, or other materials in this litigation that contain or
11    disclose Protected Material without obtaining Court approval to lodge or file the
12    Protected Material under seal pursuant to Local Civil Rule 79-5. All documents,
13    pleadings, transcripts, or other materials lodged or filed in this litigation (including any
14    appeal) that contain or disclose Protected Material must be submitted for filing under
15    seal and, absent further court order, be maintained under seal. Absent further court
16    order, all deposition transcripts that contain or disclose Protected Material must be
17    maintained under seal and subject to the Protective Order even if they are not lodged or
18    filed with the Court. Notwithstanding this provision, dates of birth, salary information,
19    job position/appointment type, and curriculum vitae of current and former physicians of
20    the DRO that are designated as Protected Material may be included in filings and used at
21    trial as comparator(s) information, so long as such information does not refer to the
22    comparator(s) by name.”
23          IT IS SO ORDERED.
24
25     Dated: April 18, 2021                            ___________/s/_____________________
                                                        Honorable Jacqueline Chooljian
26                                                      U.S. MAGISTRATE JUDGE
27
28
                                                    2
